PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/754029
Filing Date: 02/21/2018
Appellant(s): Jesse Shim, et al.



__________________
Jeffrey J. Banyas, Reg. No. 74,119
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Review on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein no additional adhesive is required to facilitate adhesion of the first layer to the second layer”. This is seen to be supported by [00022] of the instant specification, however it is confusing because as it used in claim 1 it must be interpreted to mean that no adhesive is used for adhesive between the first layer and the second layer. This conflicts with claims 7-8, which claim an adhesive, and contrary to how it is used in para [00022] where it appears to mean an adhesive other than that which may be coextruded or electrospun simultaneously with the polyethersulfone nanofibers. For Examination purposes it will be interpreted to mean an adhesive other than as claimed in claims 7-8, but the limitation of claim 1 should be clarified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/088205 A1 (hereinafter “Guckert”).
Regarding claim 1 Guckert discloses a filter element comprising a filtration media, wherein the filtration media comprises: 
a first, nanoweb layer on an upstream side of the filtration media, the first layer comprising polyethersulfone nanofibers (P2/L1-15) having a diameter of “less than 1000 nm, even less than 800 nm, even between about 50 nm and 500 nm, and even between about 100 and 400 nm” (P3/L11-19) and a basis weight of “between about 2 g/m2 and about 100 g/m2, even between about 15 g/m2 and about 90 g/m2”; 
a second, substrate/scrim layer on a downstream side of the filtration media, the second layer comprising a nonwoven substrate (P5/L27-29; P8/L7-14); 
wherein the first layer is electrospun directly onto and combined with the second layer (P6/L7-P10/L19) and the first layer is thus considered to be “coated onto” the second layer, and wherein it is disclosed that the nanofiber layers may be bonded by heated smooth nip rolls, ultrasonic bonding, through gas bonding, and thermal calendaring, which are bonding techniques which bind the fibers together by melting them and do not use an adhesive. It is not specifically disclosed that this bonding is how the nanofiber layer is combined with the substrate it is collected on, but it would have been obvious to one of skill in the art that the bonding would be done together with the substrate; and thus no additional adhesive is required to facilitate adhesion of the first layer to the second layer as claimed.
Note: With regard to the limitation that “an upstream surface of the filter element is a surface of the first layer”, this only limits the functional use of the filter element and is thus not further limiting over the structure disclosed by Guckert where either surface is capable of physically functioning as the upstream surface and thus not structural difference is involved in performing the function. 
Guckert is silent to the dust holding capacity or fuel and oil filtration efficiencies, but does disclose the mean flow pore size may be from about 0.1-10 micron (P4/L27-28), i.e. of a size which overlaps the pore range disclosed in the instant invention as needed to achieve the fuel filtration efficiency claimed (instant specification P3/L5-6). Since the composition is the same as the composition recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filtration medium disclosed by Guckert inherently has the same properties as the filtration medium recited in claim 1.  Specifically, it is asserted that the filtration media will have a dust holding capacity of at least 6 mg/cm2 and an oil filtration efficiency of greater than 90% for 4 micron particles when the self-cleaning filtration media is tested according to ISO 4548-12 for oil filtration. and a fuel filtration efficiency of greater than 90% for 4 micron particles when the self-cleaning filtration media is tested according to ISO 19438 for fuel filtration; See MPEP 2112.01.
Note: With regard to the filtration media being “self-cleaning” or “for use in hydrocarbon fluid filtration applications” this is a functional limitation which is not limiting because the structure disclosed by Guckert would be capable of “self-cleaning” or “for use in hydrocarbon fluid filtration applications”; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 2-3 Guckert discloses the filter element of claim 1, wherein the first layer comprises nanofibers having a diameter of having a diameter of “less than 1000 nm, even less than 800 nm, even between about 50 nm and 500 nm, and even between about 100 and 400 nm” (P3/L11-19) and a basis weight of “between about 2 g/m2 and about 100 g/m2, even between about 15 g/m2 and about 90 g/m2”; which overlaps the ranges claimed. Since the range disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Guckert’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 4-5 Guckert discloses the filter element of claim 1, wherein the first layer has a basis weight of a basis weight of “between about 2 g/m2 and about 100 g/m2, even between about 15 g/m2 and about 90 g/m2”; this overlaps the ranges claimed. Since the range disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Guckert’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 6 Guckert discloses the filter element of claim 1, wherein the nanofibers of the first layer are produced by electrospinning process onto a porous belt (P11/L12-P12/L4), while the nanofibers are not disclosed to be electrospun onto the second layer directly, there is no apparent structural difference in forming them first onto a different porous belt/substrate, and thus this limitation is a product-by-process limitation which does not structurally define the invention over Guckert. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP 2113. 
Regarding claim 7-8 Guckert discloses the filter element of claim 1, wherein the nanofibers comprise an electrospun blend of polyether sulfone and a further polymer i.e. which may be considered an adhesive, in an amount including 1-5% (P6/L11-21) and as the fibers may be of blended composition it must necessarily occur before electrospinning of the layer. 
Regarding claim 12 Guckert discloses the filter element of claim 11, wherein Guckert is silent to the dust holding capacity or fuel filtration efficiency, but does disclose the mean flow pore size may be from about 0.1-10 micron (P4/L27-28), i.e. of a size which overlaps the pore range disclosed in the instant invention as needed to achieve the fuel filtration efficiency claimed (instant specification P3/L5-6). Since the composition is the same as the composition recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filtration medium disclosed by Guckert inherently has the same properties as the filtration medium recited in claim 1.  Specifically, it is asserted that the filtration media will have a fuel filtration efficiency of greater than 99% for 4 micron particles when a filter element is tested according to ISO 19438 and/or an oil filtration efficiency of greater than 99% for 4 micron particles when a filter element is tested according to ISO 4548-12. See MPEP 2112.01.
Regarding claim 13 Guckert discloses the filter element of claim 1, wherein Guckert is silent to the fuel-water separation efficiency, but does disclose the mean flow pore size may be from about 0.1-10 micron (P4/L27-28), i.e. of a size which overlaps the pore range disclosed in the instant invention (instant specification P3/L5-6). Since the composition is the same as the composition recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filtration medium disclosed by Guckert inherently has the same properties as the filtration medium recited in claim 1.  Specifically, it is asserted that the filtration media will have a fuel-water separation efficiency of at least 99% when a flat sheet of the self-cleaning filtration media is tested according to ISO 16332. See MPEP 2112.01.
Regarding claim 14 Guckert discloses the filter element of claim 1, wherein Guckert is silent to the lifetime of the media, but does disclose the mean flow pore size may be from about 0.1-10 micron (P4/L27-28), i.e. of a size which overlaps the pore range disclosed in the instant invention (instant specification P3/L5-6). Since the composition is the same as the composition recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filtration medium disclosed by Guckert inherently has the same properties as the filtration medium recited in claim 1.  Specifically, it is asserted that the filtration media will have a lifetime of at least 90 minutes when tested with fuel according to ISO 19438 and when tested with oil according to ISO 4548-12 using Medium Test Dust and a pressure drop of 70kPa.. See MPEP 2112.01.
Regarding claim 15 Guckert discloses the filter element of claim 1, which is inherently due to being made of polyethersulfone, chemically resistant to gasoline, petroleum, alcohols, engine and transmission oil. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guckert in view of US 2011/0079553 A1 (hereinafter “Thompson”).
Regarding claims 9-11 Guckert discloses the filter element of claim 1, but does not disclose (Claim 9) wherein the non-woven substrate of the second layer is a wet laid non-woven comprising 80-100% cellulose fibers and 0-20% glass microfibers; (claim 10) wherein the wet laid nonwoven further comprises a resin applied to a weight of 10-25% of the weight of the wet laid nonwoven; or (claim 11) wherein the second layer comprises at--3-20% glass microfibers. 
However Thomson discloses a filtration media including support layer wherein the layer may be a mixture of glass fibers with synthetic fibers, where the synthetic fibers may be 80%+ of the mixture [0055] with the reminder glass and wherein the synthetic fibers including regenerated cellulose [0056], wherein the layers are formed by a wetlaid process [0089]. And that it is known to include binder in nonwoven filter media supports which may include 10 wt% binder [0059].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Guckert by substituting the glass and cellulose wet laid nonwoven media (optionally including 10wt% binder) as disclosed by Thomson because this involves the simple substitution of known nonwoven filtration support layers for another to obtain the predictable result of successful filtration media formation.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guckert in view of US 2008/0105626 A1 (hereinafter “Jones”).
Regarding claim 16 Guckert discloses the filter element of claim 1, but does not disclose a method of filtering particles from a hydrocarbon fluid, however Jones discloses a method of filtering particles from a hydrocarbon fluid, comprising the steps of: 
passing the hydrocarbon fluid through a nanoweb filter; 
collecting particles in the hydrocarbon fluid as a cake on a surface of the first layer (Abstract, [0005]-[0006]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the nanoweb of Guckert in the method of filtering a hydrocarbon of Jones because this involves the simple substitution of known filtration nanowebs to obtain the predictable result of successful filtration.
With regard to the limitation “such that when sufficient particles have accumulated on the surface of the first layer, the cake sloughs off the surface of the first layer, such that the cake can be collected at a bottom of the filter element”, no further method step is seen to be positively recited, only a property of the filter that can happen when something else happens. This is seen to be inherent to the filter media of Guckert when used in the filter as described in Jones as particles would necessarily slough off when allowed sufficient amount of buildup.
Regarding claim 18 Guckert in view of Jones discloses the method of claim 16, wherein the first layer of the self-cleaning filtration media is configured with nanofibers having a diameter of “less than 1000 nm, even less than 800 nm, even between about 50 nm and 500 nm, and even between about 100 and 400 nm” (P3/L11-19) and a basis weight of “between about 2 g/m2 and about 100 g/m2, even between about 15 g/m2 and about 90 g/m2”; which overlaps the ranges claimed. Since the range disclosed overlaps the range claimed, the ranges recited in the claims are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Guckert’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guckert in view of US 2014/0116945 A1 (hereinafter “Kas”).
Regarding claim 19 Guckert discloses the filter element of claim 1, wherein the nonwoven substrate of the second layer is disclosed to be broadly a number of different nonwovens including “spunbonded nonwovens, meltblown nonwovens, needle punched nonwovens, spunlaced nonwovens, wet laid nonwovens, resin-bonded nonwovens, woven fabrics, .., paper, and combinations thereof.” The specific materials of the non-woven are not specified, however Kas discloses a nanofiber membrane supported by a smooth non-woven, where the nonwoven is produced from polymers [0075], and is thus free of glass fibers.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Guckert by substituting smooth polymeric non-woven as disclosed by Kas because this involves the simple substitution of known nonwoven filtration support layers for another to obtain the predictable result of successful filtration media formation, and because “the smooth substrates provide a more reliable process where, using statistical analyses, predicted nanofiber layer thicknesses for necessary retention assurance could lead to even higher permeability advantages” Kas [0040]. 
(2) Response to Argument
The prior art as combined in the final rejection teaches all the elements of the Appellants’ independent claim 1 and it is therefore rendered obvious under 35 U.S.C. 103(a).
In summary; Guckert alone discloses or makes obvious all of the limitations of the independent claim 1 as detailed in the rejection above. 
It should first be noted that Appellants have not provided arguments addressing the 112(b) rejection of the claims.
Regarding Appellants’ argument a. i. (starting at pg. 6 of the Appeal Brief) that the Examiner commits reversible error by modifying Guckert's depth filtration filter element in a manner which changes the principles of operation of Guckert, the Examiner disagrees. Appellants argue that the limitations describing one side of the filter element as the “upstream” side and the other as the “downstream” side are not functional limitation and thus require that the prior art explicitly disclose that the recite sides are upstream and downstream sides as claimed. However, what is claimed in claim 1 is only a filter element, it is not a method of using the filter element, and it is not a more detailed apparatus which incorporates the filter element, it is only a two layer material on a nanofiber layer and a nonwoven layer; thus it does not inherently have an upstream of downstream side, unless when discussing it in use, i.e. when a fluid is flowing through it. The limitations which describe the opposing side as upstream and downstream can thus only reasonably be interpreted to be functional limitations directed to the filter elements intended use. The MPEP is clear that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). It is further clear that the two porous fibrous layers which together make the filter element as disclosed by Guckert could function to allow fluid to flow in either direction, regardless of which direction is disclosed by Guckert.  Thus these functional limitations do not further define over the prior art because the structure disclosed by Guckert would be capable of either side being the upstream or downstream side, and is thus the same structure as claimed.  Further, the Examiner has not suggested modifying the filter element’s upstream and downstream sides, they merely structurally are no different, and thus the arguments alleging the modification would be contrary to the principles of operation of the device of Guckert are moot.
Regarding Appellants’ argument a. ii. (starting at pg. 9 of the Appeal Brief) that the Examiner commits reversible error by summarily dismissing objective evidence defining the word "coated", replacing it with the Examiner's own notice definition, failing to construe the term "coated" in line with the broadest reasonable interpretation, and failing to consider the objective evidence defining the word "coated"; the Examiner disagrees. With regard to Applicant’s argument that the instant invention is entitled to the special definition of the term “coated” as provided in Engineering Textiles (Exhibit A) to mean “a compound fabric by virtue of the fact that the coating layer, which is typically a continuous polymeric material, is considered to be an independent layer attached to the fabric via its inherent adhesive properties” which is done “to alter the fabric surface without affecting [the fabric surface’s] overall physical and mechanical properties”; the Examiner disagrees for multiple reasons.  First, the definition provided appears to be for the specific term “coated fabric” which is not used anywhere in the disclosure as filed. Second, the definition itself refers to the coating as a “continuous polymeric material” which is not what is claimed, nanofibers are the coating. Third, this definition is not found in the original disclosure and neither is any reference to the provided Exhibit A document. Appellants have merely cherry picked a reference that describes coating is a way they would like it to mean now, well after the filing of the invention. Fourth, it further would not appear to properly apply to the claimed and disclosed material, which uses an adhesive coextruded or electrospun simultaneously with the polyethersulfone nanofibers ([00022] and Claims 7-8) as addressed in the 112(b) section above.  With regard to support for the boarder definition, Merriam-Webster defines “coat” the noun to mean “layer of one substance covering another”, and “coat” the verb to mean “to cover with a coat” or “to cover or spread with a finishing, protecting, or enclosing layer” (see Attached definition print out from Meriam Webster Online) and US 2007/0163217 A1 refers to electrospinning of nylon fibers without adhesive onto a substrate as a “coated/coating” [0015]-[0019], [0074]-[0071], neither require any specific bonding implied by the term “coated”.
Appellants further argue that “Guckert's electroblowing process is vastly different than the current invention's electrospinning process and achieves vastly different results” and thus Guckert's electroblowing does not read of the claimed electrospinning; the Examiner disagrees. Electroblowing is a type of electrospinning (see US 2008/0070463 A1 at [0046] “as-spun nonwoven web comprises primarily or exclusively nanofibers that are produced by electrospinning”) such as classical electrospinning or electroblowing), and thus reads of the claimed electrospinning; it is noted in MPEP 2111 that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’”, the term electrospinning as used in the claim is given its broadest reasonable interpretation, and is not entitled to a more specific interpretation as to the exact process as used by Appellants, and thus the claimed invention is not seen to possess the same properties as the specific disclosed embodiments of the invention, and thus the specific disclosed embodiments are not relevant to the propriety of the rejection. 
Similarly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., attached to the fabric via its inherent adhesive properties, the coating does not substantially alter the overall physical and mechanical properties of the substrate, operating as a surface filtration media as intended by the current invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Appellants’ argument a. iii. (starting at pg. 19 of the Appeal Brief) that the Examiner commits reversable error by relying on conclusory statements without reasoning or support in attempting to establish a prima facie case of obviousness over Guckert relative to the "no additional adhesive" limitation; the Examiner disagrees. Appellants argue that “The Final Office Action goes on to conclude - without reasoning or support - that Guckert discloses that,  ... the nanofiber layers may be bonded by heated smooth nip rolls, ultrasonic bonding, through gas bonding, and thermal calendaring, which are bonding techniques which bind the fibers together by melting them and do not use an adhesive” however this is incorrect.  The Examiner cites Guckert P6/L7-P10/L19 (on pg. 5 of the Final Action) with regard to the bonding the layers, where specifically at Guckert  pg. 8, second and third full paras “[i]n one embodiment of the invention, any of a variety of porous substrates can be arranged on the moving collection belt to collect and combine with the nanofiber web spun on the substrate so that the resulting composite of the nanofiber layer and the porous substrate is used as the filtration medium of the invention” and “[t]he collected nanofiber layer(s) are advantageously bonded. Bonding may be accomplished by known methods, including but not limited to thermal calendaring thermal calendaring between heated smooth nip rolls, ultrasonic bonding, and through gas bonding.” While strictly speaking, Guckert does not disclose in the bonding of the nanofibers specifically bonds the nanofibers to the substrate, as it is disclosed that the nanofiber web is combined with the substrate to form a composite, it would have been clearly obvious to one of skill in the art that the bonding may be used to bond the nanofibers to the substrate. With specific regard to using no adhesive, it is noted that the claims merely state the “no additional adhesive is required”, and do not actually prohibit the presence of adhesive, and it is not clear what would constitute “required” as this is subjective.  Further and more directly, Guckert does not disclose use of an adhesive, and the bonding means disclosed of “thermal calendaring thermal calendaring between heated smooth nip rolls, ultrasonic bonding, and through gas bonding” are thermal methods which do not require adhesive; see at least the described process of thermal calendaring in Guckert P9/L1-19) where no adhesive is used and bonding is accomplished via melting the fibers together). Thus the rejection is seen as proper.
Regarding Appellants’ argument b. (starting at pg. 20 of the Appeal Brief) to the rejection citing Guckert in view of Thompson (i.e. claims 9-11), no separate substantive arguments have been made for claims 9-11 in Appellants’ appeal brief. Appellants merely summarize their arguments as they apply to the rejection of claim 1, even though additional reference Thompson has been applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the claims should be considered to stand or fall together with claim 1. Therefore, affirmance of the rejection of claims 9-11  is respectfully requested. 
Regarding Appellants’ argument c. (starting at pg. 21 of the Appeal Brief) to the rejection citing Guckert in view of Jones (i.e. claims 16 and 18), no separate substantive arguments have been made for claims 16 and 18 in Appellants’ appeal brief. Appellants merely summarize their arguments as they apply to the rejection of claim 1, even though additional reference Jones has been applied, including specific motivation to use the membrane as oriented in Jones. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the claims should be considered to stand or fall together with claim 1. Therefore, affirmance of the rejection of claims 16 and 18 is respectfully requested. 
Regarding Appellants’ argument d. (starting at pg. 22 of the Appeal Brief) to the rejection citing Guckert in view of Kas (i.e. claim 19), no separate substantive arguments have been made for claim 19 in Appellants’ appeal brief. Appellants merely summarize their arguments as they apply to the rejection of claim 1, even though additional reference Kas has been applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the claims should be considered to stand or fall together with claim 1. Therefore, affirmance of the rejection of claim 19  is respectfully requested. 

In conclusion, the prior art as combined in the final rejection teaches all the elements of the Appellants’ independent claim 1 and it is therefore rendered obvious under 35 U.S.C. 103(a). As explained above the Examiner maintains that the references are properly combined with the provided motivations.

The rejection of claims 2-16 and 18-19 under 35 USC 103(a) should be affirmed because the claim stands or falls together with claim 1. 
As discussed above, no separate substantive arguments have been made for claims 2-16 and 18-19 in Appellants’ appeal brief. Accordingly, the claims should be considered to stand or fall together with claim 1. Therefore, affirmance of the rejection of claims 2-16 and 18-19 is respectfully requested. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Eric McCullough/
Examiner, Art Unit 1773

Conferees:

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                  

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.